Citation Nr: 1629371	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  09-48 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for cervical spine disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for the lumbar spine disability, evaluated as 10 percent disabling prior to June 20, 2012, and 20 percent disabling on and after June 20, 2012.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from September 1997 to September 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of the December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2012, the Veteran testified before the Board at a hearing held at the St. Petersburg RO.  A transcript of the hearing has been associated with the claims file.  

This matter was previously before the Board in August 2014 at which time it was remanded for additional development.  It is now returned to the Board. 

During the pendency of the Veteran's appeal, and specifically in the February 2015 rating action, the RO increased the disability evaluation for the service-connected cervical spine disorder to 20 percent, effective from October 20, 2008 (date of receipt of claim).  The RO also increased the disability evaluation for the service-connected lumbar spine disorder to 20 percent, effective June 20, 2012.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is essential to ensure that the Board remand instructions are complied with and carried out prior to a final adjudication of the claim, and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

During his June 2012 hearing, the Veteran testified that he was currently receiving treatment at the VA Medical Center (VAMC) in Pensacola, Florida, and that he visits with his primary care physician at least once or twice a month.  According to the Veteran, for the last two years he had been undergoing physical therapy, massage therapy, and chiropractic treatment at the Pensacola VAMC.  

In the August 2014 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to undertake the appropriate development to obtain the Veteran's updated medical records from October 2007 to the present time, and such development included obtaining any VA treatment records from the Pensacola VAMC.  

Although the Veteran's updated VA treatment records (dated from 2011 to the 2013) were retrieved from the VAMC in Biloxi, Mississippi, and have since been associated with the claims file, no additional VA treatment records that were generated at any other VA facility have been retrieved and associated with the claims file.  In a December 2014 Report of General Information slip, VA personnel indicated that pursuant to the August 2014 remand directives, she had attempted to retrieve additional VA treatment records issued at the Pensacola VAMC, but there was no treatment facility in Pensacola that was listed in the Capris system.  She noted, however, that a VA facility in North Florida was listed in the Veteran's file as a visited facility, but when she attempted to access the facilities' records it caused an error.  It does not appear that any additional efforts were undertaken or conducted to locate these records or to determine whether these records were in existence.  

VA must make reasonable efforts to assist claimants in obtaining the evidence that is necessary to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While VA regulations provide that VA will make as many requests as are necessary to obtain relevant records from a federal department or agency, such as a VA medical facility or military medical center, these regulations also instruct that VA will end such efforts only if it concludes that the records sought do not exist, or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).

Any available VA treatment records pertaining to the Veteran's claimed disorders, and prepared at either the VA treatment facility in Pensacola, Florida, and/or through the VA Health Care system in Florida, have not yet been retrieved or associated with the claims file.  Moreover, it is unclear from the record whether the AOJ has made any additional attempts to obtain these records, and if so, whether they do not exist, and/or whether further efforts to obtain them would be futile.  Furthermore, the RO should provide the Veteran with oral or written notice as to the efforts made to retrieve these records pursuant to 38 C.F.R. § 3.159(e).  As discussed above, in the December 2014 Report of Information slip, the VA personnel indicated that when she tried to access the facilities' records, it caused an error.  However, the record does not reflect that additional attempts had been made to locate these records, nor does the record show that additional attempts to retrieve these records had been unsuccessful.  As such, the Board finds that all efforts to obtain these records have not been exhausted, and the Veteran's claims should be remanded so the AOJ can attempt to retrieve these records, or explain whether these records do not exist and/or whether further efforts to obtain them would be futile.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should attempt to retrieve any records pertaining to treatment of the Veteran's claimed cervical and lumbar spine disorders at the Pensacola VAMC and/or any VA treatment facility or healthcare system in North Florida.  If any records are not obtained or unavailable, inform the Veteran pursuant to 38 C.F.R. § 3.159(e).  In so doing, the AOJ shall provide the Veteran with identification of the records unable to be obtained, an explanation of the efforts that VA made to obtain those records, and a description of any further action to be taken with respect to this claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain, as well as a notice that the claimant is ultimately responsible for providing the evidence.  The AOJ shall provide the Veteran with sufficient time to provide a response, or such evidence, and request that the Veteran inform the AOJ if he is unable to procure such evidence.  

2. The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disabilities since 2013.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

3. Then, after conducting any additional indicated development, including a VA examination if warranted, re-adjudicate the issues on appeal.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

